Citation Nr: 1529764	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  10-43 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include chronic schizophrenia, anxiety, and depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Crii Spears-De Leo



INTRODUCTION

The Veteran served in the Army National Guard from May 1973 to May 1979, with periods of active duty for training (ACDUTRA) including from May 11, 1974 to May 26, 1974, from June 14, 1975 to June 28, 1975, from May 15, 1976 to May 30, 1976, from May 14, 1977 to May 28, 1977, and from May 9, 1978 to May 27, 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, and a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

FINDING OF FACT

The Veteran does not have an acquired psychiatric disability that is attributable to his military service.


CONCLUSION OF LAW

The Veteran does not have an acquired psychiatric disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Here, VA's duty to notify was satisfied through a notice letter dated in February 2010, that informed the Veteran of his duty and VA's duty for obtaining evidence and the process by which disability ratings and effective dates are assigned.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, service treatment records (STRs), post-service treatment records, Social Security Administration (SSA) records, and the Veteran's lay statements have been obtained and associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  

The Veteran was also provided a VA examination in February 2007 (with a February 2007 addendum).  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board finds the examination is adequate for the purpose of evaluating the claim as the examiner reviewed the Veteran's pertinent medical history, considered the Veteran's self-reported history, and provided medical opinion evidence.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

II.  Analysis

Service connection is awarded for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A § 1131 . To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2014). 

The term "veteran" is defined in 38 U.S.C.A. § 101(2)  (West 2002) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2014); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991). 

Active duty for training (ACDUTRA) is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22) (West 2014); 38 C.F.R. § 3.6(c) (2014).  The term inactive duty training (INACDUTRA) is defined, in part, as duty, other than full-time duty, under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23) (West 2014); 38 C.F.R. § 3.6(d) (2014).

Although medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007).  

The Veteran asserts that his current mental health problems are attributable to an in-service head injury secondary to an anxiety disorder he had in service.  See December 2009 VA Form 21-4138; October 2010 VA Form 9.  (The Board notes that the Veteran is service connected for a seizure disability and for no other disabilities, to include anxiety disorder.)

VA treatment records dated from August 1997 to December 2013 reflect ongoing treatment for several psychiatric disorders to include schizophrenia, depression, bipolar disorder, organic psychosis, and also medication management.  Additionally, the Veteran has been hospitalized on several occasions for psychiatric treatment, and alcohol and drug abuse.

STRs are silent for any complaints, treatment, or diagnoses for any psychiatric disorder.

In February 2007 (with a February 2007 addendum) the Veteran was afforded a VA mental health examination to determine whether there was a relationship between his service-connected seizure disorder and his psychiatric symptoms.  The Veteran reported that in 1974 he suffered a head injury in service.  Thereafter, in 1975, he started to forget things.  The examiner reviewed the Veteran's claims file and medical records in conjunction with the evaluation and diagnosed the Veteran with Axis I diagnosis of schizoaffective disorder, depressed type, and assigned a global assessment of functioning (GAF) score of 55.  

The examination report shows that the Veteran was married twice and has two daughters, two adopted daughters, and one adopted son.  He reported that he lived with his oldest daughter.  The Veteran reported he had been unemployed since 1976 or 1977.  He worked as a stone mason cement finisher, however was unable to continue working in this field because "they said that he was unhireable because of the seizures" and he has remained unemployed since that time.  

The examiner's report reflects there was no evidence of suicidal or homicidal ideation.  He was pleasant and relaxed, and neither hostile nor fearful.  The Veteran's judgment and memory were noted as intact.  The examiner observed that the Veteran did not appear depressed or anxious, and his speech was fluent.  He denied having hallucinations, delusions, schneiderian symptoms, or other psychotic symptoms.  The examiner opined that the Veteran "appeared to be suffering from schizoaffective disorder [, a] psychiatric condition which includes both depression and psychotic symptoms," noting that the Veteran's depression and psychotic symptoms began in the early 1980's.  He explained that "it is not infrequent that people who have had head injuries and/or have seizures do have psychotic symptoms, as well as mood symptoms, which the veteran has displayed with depression."  The examiner explained that the Veteran had various periods of heavy alcohol use and drug use, and "it is often seen that alcohol abuse increases not only depression but also psychosis symptoms.  He also noted that the Veteran reported "average use" of cocaine and marijuana, finding that infrequency of the use of the substances most likely would not have caused a problem in exacerbating any psychosis or depression.

In a February 2007 addendum opinion the examiner was asked to provide an opinion as to whether or not the Veteran's past history of alcohol abuse and cocaine and marijuana abuse was a form of self-medication from the severity of his psychiatric disorder.  The examiner stated that the Veteran's alcohol and drug abuse began prior to his head injury.  Additionally, the examiner noted that the medical evidence of record did not support the Veteran suffered from psychosis prior to the head injury.  Finally, the examiner opined that alcohol abuse may have exacerbated the Veteran's seizures, however advised that to clarify whether or not the Veteran's seizure disability and psychiatric disabilities are related, a neurological examination was necessary for a definitive opinion.  The Board notes that the Veteran underwent a neurology examination in July 2013, and the examiner essentially found that the two disorders were unrelated.  

Regarding the first element of service connection, the record reflects diagnoses of several mental health disabilities, to include schizophrenia.  Accordingly, the first element of service connection is established.  

Regarding the second element of service connection, STRs are silent for any complaints, diagnoses, or treatment related to any mental health disabilities during a period of ACDUTRA, therefore, the second element of service connection is not met, and the claim fails on this element.

As indicated above, the Veteran asserts that his current mental health problems are attributable to an in-service head injury or caused by his service-connected disability; or were otherwise attributable to service.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  The Board acknowledges that the Veteran is competent to testify as to the presence of mental health symptoms, which are capable of lay observation.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the February 2007 examination (with a February 2007 addendum) report more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.

Therefore, after a review of the entirety of the evidence of record, the Board finds that entitlement to service connection cannot be granted.  As discussed, the Veteran's claim fails because there is no evidence of in-service incurrence or aggravation of a disease or injury, and no competent evidence of a nexus to event coincident with service.

For these reasons, the Board concludes that a preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder, and his claim must be denied.  As such, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include chronic schizophrenia, anxiety, and depression is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


